The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 01/24/2022 amendment(s) /response(s) in the Application 16/637,544 by KIM et al. for “METHOD FOR PERFORMING RANDOM ACCESS PROCESS AND DEVICE THEREFOR”, filed on 02/07/2020. The amendment/response has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Response to Amendment
Per the 01/24/2022 Amendment:  
Claims 1 and 8 are amended.
Claims 2, 4-7, 9 and 11-14 are cancelled. 
Claims 1, 3, 8 and 10 are pending.

In view of the 01/24/2022 claim amendments, i.e., “preambles repeatedly…in each of the random access preambles… set to 6*3.75, and wherein a frequency hopping distance between the symbol group 3 in one of the random access preambles and the symbol group 0 in a next random access preamble is set to 3*3.75 kHz.” (as recited in independent claim 1, and identically recited in independent claim 8) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3, 8 and 10 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 01/24/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “preambles repeatedly…in each of the random access preambles… set to 6*3.75, and wherein a frequency hopping distance between the symbol group 3 in one of the random access preambles and the symbol group 0 in a next random access preamble is set to 3*3.75 kHz.” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, Lin et al. (US20190349985A1) teaches A method of performing a random access procedure by a user equipment in a wireless communication system, the method comprising: (LIN, Fig. 12, paragraph 67, teach a random access procedure by a UE (i.e. user equipment) in a wireless communication system.) 
receiving narrowband physical random access channel (NPRACH) configuration information; (LIN, Fig. 12, paragraphs 59, 65, 73, teach the UE receiving NPRACH resource signaling via RRC or system information.)
and transmitting a random access preamble based on the received NPRACH configuration information, (LIN, Fig. 12, step 1220, paragraph 67, teach transmitting the random access preamble based on the received NPRACH.) 
wherein subcarrier spacing for the random access preamble is set to 1.25 kHz, (LIN, Fig. 12, step 1220, paragraphs 67-68, teach the random access preamble as 3.75/N kHz and N as an integer greater than 1. For example, when N = 3, then the random access preamble is set to 1.25 kHz.) 
wherein the random access preamble comprises a plurality of symbol groups including symbol group 0, symbol group 1, symbol group 2, and symbol group 3, the plurality of symbol groups being transmitted based on frequency hopping, (LIN, Fig. 10, 

WANG et al. (US20180131547A1) teaches and wherein a frequency hopping distance between the symbol group 0 and the symbol group 1 and a frequency hopping distance between the symbol group 2 and the symbol group 3 are set to 1.25 kHz, and wherein a frequency hopping distance between the symbol group 1 and the symbol group 2 is set to 3*3.75 kHz. (WANG, Fig. 12, paragraphs 123-124, teach determining a frequency hopping distance between symbol groups using, e.g. first level, second level and third level. Accordingly, WANG teaches the concept of applying a specified frequency hopping distance between specified symbol groups, wherein the frequency hopping distance is equal to 1.25 kHz * N (N being a positive integer greater than or equal to 1.)) 

LIN et al. (US20190075602A1) is directed towards obtaining a tone index, and determine a location within a frequency band for transmitting the random access preamble based on the obtained tone index (Abstract). More particularly, paragraphs 66-67, teaches a frequency hopping formula to restrict hopping to a specified number of tones, e.g. 36 subcarriers.

Rathonyi et al. (US20190306887A1) is directed towards communicating  information indicating which of the plurality of start subcarriers within the NPRACH 

Luo et al. (US20200163111A1) is directed towards resource configuration information, where the resource configuration information is used to indicate a resource used by the terminal device to send a scheduling request (Abstract). More particularly, Fig. 8, paragraphs 87-89, teach specified symbol groups within frequency resources allocated for transmitting an NPRACH.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “preambles repeatedly…in each of the random access preambles… set to 6*3.75, and wherein a frequency hopping distance between the symbol group 3 in one of the random access preambles and the symbol group 0 in a next random access preamble is set to 3*3.75 kHz.”, in combination with the other limitations, as recited in independent claim 1, and identically recited in independent claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412